                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION

IN RE:                              )     CASE NO: 15-41196-JJR
STANLEY W. ELLSWICK,                )
Debtor.                             )     CHAPTER 13
____________________________________)_________________________________________
                                    )
STANLEY W. ELLSWICK,                )
Plaintiff,                          )
                                    )
v.                                  )     AP NO: _______________
                                    )
GO FINANCIAL/GFC LENDING, LLC, )
Defendant.                          )

                                        COMPLAINT

       COMES NOW the Plaintiff, Stanley W. Ellswick, by and through his attorneys, and brings

the following action to recover damages against Defendant, Go Financial/GFC Lending, LLC:

                               PRELIMINARY STATEMENT

       1.     This action is brought by the Plaintiff, Stanley W. Ellswick (hereinafter “Plaintiff”

or “Mr. Ellswick”), against the Defendant, Go Financial/GFC Lending, LLC (hereinafter

“Defendant” or “GFC”), for violations of the discharge order, 11 U.S.C. § 1328.

       2.     This Court has proper subject matter jurisdiction over the alleged discharge

violations pursuant to 28 U.S.C. § 157(b) and § 1334. This is a core proceeding.

       3.     Venue lies in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       4.     Plaintiff is an individual over the age of nineteen (19) years who resides in Calhoun

County, Alabama.

       5.     GFC is, upon information and belief, a limited liability company doing business in

the state of Alabama. Its principal place of business is located at 4020 East Indian School Road,

                                          Page 1 of 4


Case
 Case15-41196-JJR13
       19-40007 Doc 1DocFiled
                         150 03/13/19
                               Filed 03/13/19
                                        EnteredEntered
                                                  03/13/1903/13/19
                                                           11:03:3411:17:41
                                                                      Desc Main
                                                                            Desc
                       Main
                          Document
                             Document PagePage1 of1 10
                                                    of 10
Phoenix, AZ 85018. According to the records of the Alabama Secretary of State, its registered

agent is Corporation Service Company, Inc., 641 South Lawrence Street, Montgomery, Alabama

36104.

                                              FACTS

         6.     On or about July 31, 2015, Plaintiff filed a Chapter 13 Bankruptcy Petition.

         7.     On or about October 13, 2015, GFC, through Go Financial, filed a proof of claim

alleging that $4,520.32 was owed on a debt secured by a 2002 Volkswagon Jetta. (Claim No. 7.)

         8.     On or about November 5, 2015 Mr. Ellswick filed a motion to modify his plan

which explained that he had attempted to surrender the Jetta prior to filing and that he still wished

to do so. This motion was denied on December 9, 2015. (Doc. No. 86.)

         9.     On or about December 16, 2015, the Chapter 13 Trustee filed a motion to modify

to account for the claim filed by GFC. (Doc. No. 95.) This motion was granted by order dated

December 18, 2015. (Doc. 96.)

         10.    The Trustee filed a Certificate of Plan Completion on August 30, 2018, which stated

that Mr. Ellswick had made all payments required of him under the plan. (Doc. No. 134.)

         11.    The Trustee’s Final Report shows that GFC was allowed a secured claim of

$4,450.32. The report also shows that GFC was paid $4,450.32 in principal and $250.66 in interest.

(Doc. No. 137.)

         12.    After receiving the Certificate of Plan Completion, Mr. Ellswick asked his attorneys

about the title to the Jetta.

         13.    The attorneys’ secretary wrote to GFC on October 17, 2018. The letter informed

GFC that Mr. Ellswick had paid GFC in full and requested that the title be mailed the undersigned’s

office. (See October 17, 2018 Letter, which is attached hereto as Exhibit A.)



                                            Page 2 of 4


Case
 Case15-41196-JJR13
       19-40007 Doc 1DocFiled
                         150 03/13/19
                               Filed 03/13/19
                                        EnteredEntered
                                                  03/13/1903/13/19
                                                           11:03:3411:17:41
                                                                      Desc Main
                                                                            Desc
                       Main
                          Document
                             Document PagePage2 of2 10
                                                    of 10
       14.     The attorneys’ secretary again wrote to GFC on December 12, 2018. The letter

informed GFC that Mr. Ellswick had paid GFC in full and requested that the title be mailed the

undersigned’s office. (See December 12, 2018 Letter, which is attached hereto as Exhibit B.)

       15.     Both of these letters were sent to P.O. Box 29018, Phoenix, AZ 85038, which was

the address listed on GFC’s proof of claim.

       16.     Neither Plaintiff nor his attorneys received any response from GFC.

       17.     On or about December 19, 2018, Plaintiff received a discharge from the Chapter

13. GFC was listed as a Notice Recipient of the Discharge Order. (Doc. No. 145.) (The lapse of

time between plan completion and discharge was due to an unresolved dispute with another

creditor in Mr. Ellswick’s case.)

       18.     On or about February 21, 2019, Plaintiff’s counsel wrote to GFC and demanded,

for the third time, that it release the lien on the Volkswagon Jetta. This letter was mailed to the

address listed on GFC’s proof of claim. (See February 21, 2019 letter, which is attached hereto as

Exhibit C.)

       19.     As of the date of this filing, GFC has not released its lien on the Jetta.

       20.     Plaintiff became frustrated by GFC’s refusal to release its lien and asked that his

attorneys pursue this adversary proceeding.

                            COUNT I—DISCHARGE VIOLATION

       21.     The allegations of paragraphs 1-20 above are re-alleged and incorporated herein by

reference.

       22.     The Bankruptcy Code provides that “ . . . . as soon as practicable after completion

by the debtor of all payments under the plan . . . the court shall grant the debtor a discharge of all

debts provided for by the plan . . . .” 11. U.S.C. § 1328(a).



                                             Page 3 of 4


Case
 Case15-41196-JJR13
       19-40007 Doc 1DocFiled
                         150 03/13/19
                               Filed 03/13/19
                                        EnteredEntered
                                                  03/13/1903/13/19
                                                           11:03:3411:17:41
                                                                      Desc Main
                                                                            Desc
                       Main
                          Document
                             Document PagePage3 of3 10
                                                    of 10
        23.     Mr. Ellswick paid all debts provided for in the plan and received his discharge. In

particular, he paid the full amount of the claim filed by GFC through her Chapter 13 plan.

        24.     By failing to release the lien after Mr. Ellswick had paid the debt in full and received

his discharge, GFC violated 11 U.S.C. § 1328(a).

        25.     As a result of these acts, Mr. Ellswick has been required to obtain the legal services

of Harvey B. Campbell, Jr. and J. Gabriel Carpenter of Alabama Consumer Law Group, LLC to

represent him in this proceeding.

                                      PRAYER FOR RELIEF

        WHEREFORE, the premises considered, the Debtor/Plaintiff demands judgment against

the Defendant, GFC, for its negligent, willful, intentional, and/or gross disregard of 11 U.S.C. §

1328. Plaintiff demands compensatory and punitive damages and that attorneys’ fees and costs be

awarded to his attorneys. The Plaintiff further prays for such different and other relief as this

Honorable Court may deem just and proper, including an order that GFC release the lien on

Plaintiff’s vehicle.

        Respectfully submitted this 13th day of March, 2019.


                                                        /s/ J. Gabriel Carpenter
                                                        ______________________________
                                                        Harvey B. Campbell, Jr. and
                                                        J. Gabriel Carpenter
                                                        Attorneys for Plaintiff
                                                        ALABAMA CONSUMER LAW GROUP, LLC
                                                        Post Office Drawer 756
                                                        Talladega, AL 35161-0756
                                                        (256) 761-1858
                                                        gabe@aclg.law
                                                        buddy@aclg.law




                                             Page 4 of 4


Case
 Case15-41196-JJR13
       19-40007 Doc 1DocFiled
                         150 03/13/19
                               Filed 03/13/19
                                        EnteredEntered
                                                  03/13/1903/13/19
                                                           11:03:3411:17:41
                                                                      Desc Main
                                                                            Desc
                       Main
                          Document
                             Document PagePage4 of4 10
                                                    of 10
Case
 Case15-41196-JJR13
       19-40007 Doc 1DocFiled
                         150 03/13/19
                               Filed 03/13/19
                                        EnteredEntered
                                                  03/13/1903/13/19
                                                           11:03:3411:17:41
                                                                      Desc Main
                                                                            Desc
                       Main
                          Document
                             Document PagePage5 of5 10
                                                    of 10
Case
 Case15-41196-JJR13
       19-40007 Doc 1DocFiled
                         150 03/13/19
                               Filed 03/13/19
                                        EnteredEntered
                                                  03/13/1903/13/19
                                                           11:03:3411:17:41
                                                                      Desc Main
                                                                            Desc
                       Main
                          Document
                             Document PagePage6 of6 10
                                                    of 10
Case
 Case15-41196-JJR13
       19-40007 Doc 1DocFiled
                         150 03/13/19
                               Filed 03/13/19
                                        EnteredEntered
                                                  03/13/1903/13/19
                                                           11:03:3411:17:41
                                                                      Desc Main
                                                                            Desc
                       Main
                          Document
                             Document PagePage7 of7 10
                                                    of 10
Case
 Case15-41196-JJR13
       19-40007 Doc 1DocFiled
                         150 03/13/19
                               Filed 03/13/19
                                        EnteredEntered
                                                  03/13/1903/13/19
                                                           11:03:3411:17:41
                                                                      Desc Main
                                                                            Desc
                       Main
                          Document
                             Document PagePage8 of8 10
                                                    of 10
Case
 Case15-41196-JJR13
       19-40007 Doc 1DocFiled
                         150 03/13/19
                               Filed 03/13/19
                                        EnteredEntered
                                                  03/13/1903/13/19
                                                           11:03:3411:17:41
                                                                      Desc Main
                                                                            Desc
                       Main
                          Document
                             Document PagePage9 of9 10
                                                    of 10
Case
 Case15-41196-JJR13
       19-40007 Doc 1DocFiled
                         150 03/13/19
                               Filed 03/13/19
                                        EnteredEntered
                                                 03/13/1903/13/19
                                                          11:03:3411:17:41
                                                                     Desc Main
                                                                           Desc
                      Main
                         Document
                            Document Page Page
                                             10 10
                                                of 10
                                                   of 10
